DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 8-19, 27-31 and 33-34 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 01/26/2022, with respect to the rejection(s) of claims 8-19, 27-31 and 33-34, have been fully considered but are not deemed persuasive, and the results are as followings:
On page 6-7 of Applicant’s remarks, Applicant argues that the combination of Modarres, Adams and Yliaho does not teach the amended limitations of “especially executing a first lower latency process to determine, based on the audio signal and at least one criteria, a haptic signal for outputting to the haptic transducer,” “executing a second higher latency process, separate to the first lower latency process, to dynamically adjust the at least one criteria based on a parameter for use in the first lower latency process,” or “wherein the step of executing the Claim 8.
Examiner respectfully disagrees with Applicant because as previously discussed in the Final rejection mailed on 10/26/2021, the rejection relied upon Modarres to disclose a method for generating a haptic feedback (Modarres: [0034]-[0037], [0039]-[0045], FIG. 1, and FIG. 4-6: haptic feedback module 152 may be configured to generate a control signal based on media content 122 that causes one or more haptic output devices 162 to provide haptic feedback) based on an audio signal and (dynamically) at least one criteria (Modarres: [0022]-[0026], [0034]-[0037], [0039]-[0045], FIG. 1, and FIG. 4-6: computing device 140 may be programmed to process media content 122 together with one or more external parameters 132 to automatically determine haptic feedback, thereby providing a configurable and dynamic way to automatically determine haptic feedback based on the media content as well as other information that is used to customize the haptic feedback),  including various operations of a computing device (Modarres: [0022]-[0026], [0033]-[0043], FIG. 1-6: The customization information may include a user profile that specifies user preferences (e.g., user preferences with respect to haptic feedback customizations for different types of media content), an indication of a type and/or number of haptic output devices being used to provide the haptic feedback, an indication of a status of a device (e.g., application running in the foreground, battery level, etc.), and/or other customization information that may be used to customize haptic feedback that is automatically determined based on media content 122).
Further, Yliaho discloses a method of processing the audio signal including a haptic feedback comprising a time delay as indicated in the latency of the steps of executing the first process (Yliaho: [0091]-[0093], [0100], and FIG. 6: In some embodiments at least one type of 
Furthermore, Adams discloses a known alternative method for generating a haptic feedback dynamically depending on various factors including operations of the computing device as indicated in the latency of the steps of executing the second process (Adams: [0034]-[0035], [0038]-[0039], [0054]-[0055], and FIG. 1: an audio packet received at a first haptic device and then forwarded to a second haptic device for processing and/or play back may be associated with higher latency than an audio packet that is received and processed by the first haptic device. Further, an audio packet with a larger payload may be associated with higher latency. In some embodiments, the amount of latency may be a predetermined value calculated prior to operation of the control unit 300. In other embodiments, THE AMOUNT OF LATENCY MAY BE DYNAMICALLY OR ADAPTIVELY ADJUSTED DURING OPERATION OF THE CONTROL UNIT 300 AS TRANSMISSION AND/OR PROCESSING CONDITIONS CHANGE, AND/OR TO MINIMIZE THE OFFSET PERIOD OR DELAY APPLIED TO THE AUDIO PACKETS).
Modarres, Adams and Yliaho, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the computing device of Modarres to include implement the step of executing the second higher latency process does not affect a latency, as suggested by Adams, of the step of executing the first lower latency process, as suggested by Yliaho. The motivation for this is to implement a known alternative method for synchronizing audio signals with haptic effects based on characteristics of audio signals.
Applicant’s arguments have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2021 and 01/27/2022 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 8-9, 11-14, 16-19, 27-28, 30-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres et al. (Modarres – US 2014/0347176 A1) in view of Yliaho (Yliaho – US 2015/0061846 A1) and Adams et al. (Adams – US 2019/0215349 A1).

As to claim 8, Modarres discloses a method for outputting a first haptic signal to a haptic transducer in a device, comprising:
receiving an audio signal (Modarres: [0019]-[0021], [0028]-[0029], and FIG. 1 the media content 122) for output through an audio output transducer (Modarres: FIG. 1 the audio output device 166);
executing a first process to determine, based on the audio signal and at least one criteria (Modarres: [0022]-[0026, [0034]-[0037], [0039]-[0045], FIG. 1, and FIG. 4-6: computing device 140 may be programmed to process media content 122 together with one or more external parameters 132 to automatically determine haptic feedback, thereby providing a configurable and dynamic way to automatically determine haptic feedback based on the media content as well as other information that is used to customize the haptic feedback), a haptic signal for outputting to the haptic transducer (Modarres: [0034]-[0037], [0039]-[0045], FIG. 1, and FIG. 4-6: haptic feedback module 152 may be configured to generate a control signal based on media content 122 that causes one or more haptic output devices 162 to provide haptic feedback); and
executing a second process, separate to the first process, to dynamically adjust the at least one criteria based on a parameter for use in the first process Modarres: [0022]-[0043], FIG. 1-6:  Other methods of taking account of relative importance of data values may be used as well. Furthermore, other numbers of external parameters may be used and each may be assigned with their own respective weights. Still further, one or more other properties or characteristics other than frequency of haptic feedback may similarly processed and characteristics of signals from media content 122 other than a tempo may be used and each may be assigned with their own respective weights), wherein the parameter comprises one or more of the following: information relating to content of media playback for playback in conjunction with the audio signal (Modarres: [0008]-[0009], [0022]-[0026], [0033]-[0044], [0082], FIG. 1-6: Computing device 140 (illustrated in FIG. 1) may use each profile 300 to customize how to automatically determine haptic feedback based on a context in which media content is played such as the type of media content being played, a user activity during which the media content is played, a type of haptic output device used to output the haptic feedback, and/or other contexts), information relating to content of the audio signal (Modarres: [0022]-[0026], [0033]-[0044], FIG. 1-6:  Haptic feedback module 152 may determine a first frequency of haptic feedback based on the tempo and a second frequency of the haptic feedback based on the biometric reading. Haptic feedback module 152 may determine a final frequency based on the first frequency, the first weight, the second frequency, and the second weight. For example, haptic feedback module 152 may average the weighted first frequency (e.g., first frequency multiplied or otherwise weighted by the first weight) and the weighted second frequency (e.g., second frequency similarly weighted by the second weight)), information relating to historical haptic events associated with the audio signal (Modarres: [0022]-[0026], [0033]-[0044], FIG. 1-a first frequency of haptic feedback based on the tempo and a second frequency of the haptic feedback based on the biometric reading. Haptic feedback module 152 may determine a final frequency based on the first frequency, the first weight, the second frequency, and the second weight. For example, haptic feedback module 152 may average the weighted first frequency (e.g., first frequency multiplied or otherwise weighted by the first weight) and the weighted second frequency (e.g., second frequency similarly weighted by the second weight)), and a battery charge status of the device (Modarres: [0022]-[0026], [0033]-[0043], FIG. 1-6: The customization information may include a user profile that specifies user preferences (e.g., user preferences with respect to haptic feedback customizations for different types of media content), an indication of a type and/or number of haptic output devices being used to provide the haptic feedback, an indication of a status of a device (e.g., application running in the foreground, battery level, etc.), and/or other customization information that may be used to customize haptic feedback that is automatically determined based on media content 122).

Modarres does not explicitly disclose
executing a first lower latency process to determine a haptic signal for outputting to the haptic transducer;
a second higher latency process, separate to the first lower latency process; and wherein the step of executing the second higher latency process does not affect time taken for the first lower latency process to be executed.

Modarres discloses a method for generating a haptic feedback (Modarres: [0034]-[0037], [0039]-[0045], FIG. 1, and FIG. 4-6: haptic feedback module 152 may be configured to generate a control signal based on media content 122 that causes one or more haptic output devices 162 to provide haptic feedback) based on an audio signal and (dynamically) at least one criteria (Modarres: [0022]-[0026], [0034]-[0037], [0039]-[0045], FIG. 1, and FIG. 4-6: computing device 140 may be programmed to process media content 122 together with one or more external parameters 132 to automatically determine haptic feedback, thereby providing a configurable and dynamic way to automatically determine haptic feedback based on the media content as well as other information that is used to customize the haptic feedback),  including various operations of a computing device (Modarres: [0022]-[0026], [0033]-[0043], FIG. 1-6: The customization information may include a user profile that specifies user preferences (e.g., user preferences with respect to haptic feedback customizations for different types of media content), an indication of a type and/or number of haptic output devices being used to provide the haptic feedback, an indication of a status of a device (e.g., application running in the foreground, battery level, etc.), and/or other customization information that may be used to customize haptic feedback that is automatically determined based on media content 122), Modarres does not explicitly disclose that the process of generating of haptic feedback from the audio signal comprising a lower latency in the process.

However, it has been known in the art of processing audio signal to implement the process of generating of haptic feedback from the audio signal comprising a lower latency in the process, as suggested by Yliaho, which discloses a method of processing the audio signal including a haptic feedback comprising a time delay as indicated in the latency of the steps of Yliaho: 0091]-[0093], [0100], and FIG. 6: In some embodiments at least one type of which being a tactile feedback signal. In some embodiments at least one type of which is an audio feedback signal and at least another type of which is a tactile feedback signal. In such embodiments the feedback signals are processed such that the audio and tactile components are processed effectively dependent on the time delay (where present) between the signals and the mode of operation of the apparatus at the time. In the following example in order to aid understanding of the implementation embodiments there are two feedback signals, an audio feedback signal and a tactile feedback signal however it would be understood that in some embodiments the user interface event/audio processor 303 can be configured to receive/retrieve and number of signals).
Therefore, in view of teachings by Modarres and Yliaho, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the computing device of Modarres to include the process of generating of haptic feedback from the audio signal comprising a lower latency in the process, as suggested by Yliaho. The motivation for this is to implement a known alternative method for determining haptic feedback in the audio signals.
While the combination of Modarres and Yliaho discloses the method of generating the haptic feedback (Modarres: [0034]-[0037], [0039]-[0045], FIG. 1, and FIG. 4-6: haptic feedback module 152 may be configured to generate a control signal based on media content 122 that causes one or more haptic output devices 162 to provide haptic feedback) based on an audio signal and (dynamically) at least one determined criteria  as a control parameter for the haptic feedback (Modarres: [0022]-[0026], [0034]-[0037], [0039]-[0045], FIG. 1, and FIG. 4-6: computing device 140 may be programmed to process media content 122 together with one or more external parameters 132 to automatically determine haptic feedback, thereby providing a configurable and dynamic way to automatically determine haptic feedback based on the media content as well as other information that is used to customize the haptic feedback),  including various operations of a computing device (Modarres: [0022]-[0026], [0033]-[0043], FIG. 1-6: The customization information may include a user profile that specifies user preferences (e.g., user preferences with respect to haptic feedback customizations for different types of media content), an indication of a type and/or number of haptic output devices being used to provide the haptic feedback, an indication of a status of a device (e.g., application running in the foreground, battery level, etc.), and/or other customization information that may be used to customize haptic feedback that is automatically determined based on media content 122), the combination of Modarres and Yliaho does not explicitly disclose a second higher latency process, separate to the first lower latency process; and wherein the step of executing the second higher latency process does not affect time taken for the first lower latency process to be executed.
However, it has been known in the art of audio processing to implement a second higher latency process, separate to the first lower latency process; and wherein the step of executing the second higher latency process does not affect time taken for the first lower latency process to be executed, as suggested by Adams, which disclose a second higher latency process, separate to the first lower latency process; and wherein the step of executing the second higher latency process does not affect time taken for the first lower latency process to be executed (Adams: [0034]-[0035], [0038]-[0039], [0054]-[0055], and FIG. 1: an audio packet received at a first haptic device and then forwarded to a second haptic device for processing and/or play back may be associated with higher latency than an audio packet that is received and processed by the first 
Therefore, in view of teachings by Modarres, Yliaho and Adams, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the computing device of Modarres and Yliaho to include selectively choose a second higher latency process, separate to the first lower latency process; and wherein the step of executing the second higher latency process does not affect time taken for the first lower latency process to be executed, as suggested by Adams. The motivation for this is to implement a known alternative method for synchronizing audio signals with haptic effects based on characteristics of audio signals.

As to claim 9, Modarres, Yliaho and Adams disclose the limitations of claim 8 further comprising the method of claim 8 further comprising:
responsive to the audio signal meeting a first criteria of the at least one criteria, determining that the audio signal comprises a haptic trigger (Modarres: [0008]-[0009], [0022]-[0026], [0033]-[0045], [0082], FIG. 1-6: haptic feedback module 152 may use rules configured by the developer and/or user of computing device 140 to specify the haptic feedback. For example, the rules may include one or more thresholds that trigger modifications of haptic feedback to be provided. The thresholds may relate to any one or more of the external parameters 132. In a particular example, the external parameters may include altitude information such that the user may set a threshold altitude above which haptic feedback is determined based on a particular algorithm (e.g., one designed to increase the frequency of haptic feedback at higher altitudes) and/or above which haptic feedback is modified by a particular modification factor. Other thresholds for other external parameters 132 may be used as well, either alone or in combination with still other thresholds), and
responsive to determining that the audio signal comprises the haptic trigger (Modarres: [0008]-[0009], [0022]-[0026], [0033]-[0045], [0082], FIG. 1-6: Haptic feedback module 152 may determine a first frequency of haptic feedback based on the tempo and a second frequency of the haptic feedback based on the biometric reading. Haptic feedback module 152 may determine a final frequency based on the first frequency, the first weight, the second frequency, and the second weight. For example, haptic feedback module 152 may average the weighted first frequency (e.g., first frequency multiplied or otherwise weighted by the first weight) and the weighted second frequency (e.g., second frequency similarly weighted by the second weight)), outputting the haptic signal to the transducer (Modarres: [0034]-[0037], [0039]-[0045], FIG. 1, and FIG. 4-6: haptic feedback module 152 may be configured to generate a control signal based on media content 122 that causes one or more haptic output devices 162 to provide haptic feedback).

As to claim 11, Modarres, Yliaho and Adams disclose the limitations of claim 9 further comprising the method of claim 9 further comprising: determining the haptic signal (Modarres: [0034]-[0037], [0039]-[0045], FIG. 1, and FIG. 4-6: haptic feedback module 152 may be based on the haptic trigger and on a second criteria of the at least one criteria (Modarres: [0008]-[0009], [0022]-[0026], [0033]-[0045], [0082], FIG. 1-6: Haptic feedback module 152 may determine a first frequency of haptic feedback based on the tempo and a second frequency of the haptic feedback based on the biometric reading. Haptic feedback module 152 may determine a final frequency based on the first frequency, the first weight, the second frequency, and the second weight. For example, haptic feedback module 152 may average the weighted first frequency (e.g., first frequency multiplied or otherwise weighted by the first weight) and the weighted second frequency (e.g., second frequency similarly weighted by the second weight)).

As to claim 12, Modarres, Yliaho and Adams disclose the limitations of claim 9 further comprising the method of claim 9 further comprising: generating the haptic signal from the haptic trigger based on a third criteria of the at least one criteria (Modarres: [0008]-[0009], [0022]-[0026], [0033]-[0045], [0082], FIG. 1-6: haptic feedback module 152 may use rules configured by the developer and/or user of computing device 140 to specify the haptic feedback. For example, the rules may include one or more thresholds that trigger modifications of haptic feedback to be provided. The thresholds may relate to any one or more of the external parameters 132. In a particular example, the external parameters may include altitude information such that the user may set a threshold altitude above which haptic feedback is determined based on a particular algorithm (e.g., one designed to increase the frequency of haptic feedback at higher altitudes) and/or above which haptic feedback is modified by a particular modification factor. Other thresholds for other external parameters 132 may be used as well, either alone or in combination with still other thresholds).

As to claim 13, Modarres, Yliaho and Adams disclose the limitations of claim 12 further comprising the method of claim 12 wherein the third criteria comprises one or more of the following: a maximum amplitude, an allowed dynamic range and an allowed frequency range (Modarres: [0031]-[0038], [0042]-[0045], [0056]-[0057], and FIG. 1-6: haptic feedback module 152 may be configured to determine a first characteristic of haptic feedback based on a first type of information and determine a second characteristic of haptic feedback based on a second type of information. For example, haptic feedback module 152 may determine a magnitude of haptic feedback based on low-pass filter data that indicates bass in music or an explosion in video; thus, it is reasonable to interpret that the low pass filter obtains audio signals having frequency from 0 Hz to cut-off frequency of the low pass filter).

As to claim 14, Modarres, Yliaho and Adams disclose the limitations of claim 8 except for the claimed limitations of the method of claim 8 wherein the step of adjusting comprises adjusting the at least one criteria to reduce a repetition rate of haptic signal events derived from the audio signal responsive to the parameter indicating that a future repetition rate of haptic signal events should be reduced.
However, Modarres discloses a computing device (Modarres: FIG. 1 the computing device 140) comprising a haptic feedback module (Modarres: [0027], [0033]-[0037], [0039], [0043]-[0044], [0061]-[0063], and FIG. 1-3 the haptic feedback module 152) to allow a user to provide different parameter settings including frequencies of haptic feedbacks for different types Modarres: [0027], [0033]-[0037], [0039], [0043]-[0044], [0061]-[0063], and FIG. 1-3: user profile information 222 may specify that different algorithms be used for different types of applications/activities. In a particular example, the user may specify that computing device 140 use a particular sound-to-haptic algorithm for movies, another sound-to-haptic algorithm for music, still another sound-to-haptic algorithm for video games, and so on) which maybe streamed, downloaded, copied, stored locally, created locally via a media capture device of the computing device (Modarres: [0028]: media content 122 may be streamed, downloaded, copied, stored locally, created locally (e.g., via a media capture device not illustrated in FIG. 1), or otherwise obtained by media processing module 146. Whichever manner in which media content 122 is obtained, media processing module 146 may be configured to buffer media content 122 in a memory such that media content 122 is processed to automatically determine haptic feedback) in order to provide a haptic feedback to user corresponding to a determined type of media content (Modarres: [0027], [0033]-[0037], [0039], [0043]-[0044], [0061]-[0063], and FIG. 1-3: haptic feedback module 152 may use a first algorithm for processing music into haptic feedback and a second algorithm for processing video into haptic feedback. Other algorithms for other types of media content 122 may be used as well. The user may configure system 100 via a user profile that is stored at, for example, storage device 144 or other tangible storage location, to use different algorithms for different types of media. In these implementations, haptic feedback module 152 may use the appropriate algorithm based on the user profile and based on the type of media content being played).
Therefore, in view of teachings by Modarres, Yliaho and Adams, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the computing device of Modarres, Yliaho and Adams to include the step of adjusting comprises adjusting the at least one criteria to reduce a repetition rate of haptic signal events derived from the audio signal responsive to the parameter indicating that a future repetition rate of haptic signal events should be reduced, as suggested by Modarres, as desired. The motivation for this is to implement a known alternative method for providing haptic feedbacks including current and future haptic feedbacks to a user based on settings of a haptic feedback module of a computing device.

As to claim 16, Modarres, Yliaho and Adams disclose the limitations of claim 14 further comprising the method of claim 14 wherein the parameter comprises a battery charge status of the device (Modarres: [0022], [0033], and FIG. 1-6: The customization information may include a user profile that specifies user preferences (e.g., user preferences with respect to haptic feedback customizations for different types of media content), an indication of a type and/or number of haptic output devices being used to provide the haptic feedback, an indication of a status of a device (e.g., application running in the foreground, battery level, etc.), and/or other customization information that may be used to customize haptic feedback that is automatically determined based on media content 122), except for the claimed limitations of wherein the step of adjusting comprises:
adjusting the at least one criteria to reduce the repetition rate of haptic signal events responsive to the parameter indicating that the battery charge status is below a threshold level.
However, Modarres discloses a computing device (Modarres: FIG. 1 the computing device 140) comprising a haptic feedback module (Modarres: [0027], [0033]-[0037], [0039], [0043]-[0044], [0061]-[0063], and FIG. 1-3 the haptic feedback module 152) to provide haptic feedbacks to a user based on a state of the computing device including a battery level Modarres: Modarres: [0022], [0027], [0033]-[0037], [0039], [0042]-[0045], [0061]-[0067], and FIG. 1-2: haptic feedback module 152 may use rules configured by the developer and/or user of computing device 140 to specify the haptic feedback. For example, the rules may include one or more thresholds that trigger modifications of haptic feedback to be provided. The thresholds may relate to any one or more of the external parameters 132) of a battery of the computing device (Modarres: [0022], [0033]-[0034], [0039], [0042]-[0045], [0061]-[0067] and FIG. 1-2: The customization information may include a user profile that specifies user preferences (e.g., user preferences with respect to haptic feedback customizations for different types of media content), an indication of a type and/or number of haptic output devices being used to provide the haptic feedback, an indication of a status of a device (e.g., application running in the foreground, battery level, etc.), and/or other customization information that may be used to customize haptic feedback that is automatically determined based on media content 122).
Therefore, in view of teachings by Modarres, Yliaho and Adams, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the computing device of Modarres, Yliaho and Adams to include the step of adjusting comprises: adjusting the at least one criteria to reduce the repetition rate of haptic signal events responsive to the parameter indicating that the battery charge status is below a threshold level, as suggested by Modarres, as desired. The motivation for this is to implement a known alternative method for providing haptic feedbacks to a user based on a setting of corresponding to a state of a computing device.

As to claim 17, Modarres, Yliaho and Adams disclose the limitations of claim 8 further comprising the method of claim 8 wherein the parameter comprises information relating to the content of media playback for playback in conjunction with the audio signal (Modarres: [0031]-[0038], [0042]-[0045], [0056]-[0057], and FIG. 1-6: haptic feedback module 152 may be configured to determine a first characteristic of haptic feedback based on a first type of information and determine a second characteristic of haptic feedback based on a second type of information. For example, haptic feedback module 152 may determine a magnitude of haptic feedback based on low-pass filter data that indicates bass in music or an explosion in video; thus, it is reasonable to interpret that the low pass filter obtains audio signals having frequency from 0 Hz to cut-off frequency of the low pass filter); and wherein the step of adjusting comprises adjusting the at least one criteria to select a haptic signal based on the content of the media playback (Modarres: [0034]-[0037], [0039]-[0045], [0079], FIG. 1, and FIG. 4-6: haptic feedback module 152 may be configured to generate a control signal based on media content 122 that causes one or more haptic output devices 162 to provide haptic feedback).

As to claim 18, Modarres, Yliaho and Adams disclose the limitations of claim 17 further comprising the method of claim 17 wherein the media playback comprises video data (Modarres: [0006], [0019]-[0021], [0028]-[0029], and FIG. 1 the media content 122: Media content 122 may include audio content, image content (e.g., video, still images, visual representations of video games, etc.), and/or other content. Media content 122 may be configured as video, audio, a video game representation, and/or other media that can be played or otherwise output).

As to claim 19, Modarres, Yliaho and Adams disclose the limitations of claim 8 further comprising the method of claim 8 wherein the parameter comprises information relating to historical haptic events associated with the audio signal; and wherein the step of adjusting comprises adjusting the at least one criteria to optimize expected future output of a repeated haptic event.
However, Modarres discloses a computing device (Modarres: FIG. 1 the computing device 140) comprising a haptic feedback module (Modarres: [0027], [0033]-[0037], [0039], [0043]-[0044], [0061]-[0063], and FIG. 1-3 the haptic feedback module 152) to allow a user to provide different parameter settings including frequencies of haptic feedbacks for different types of media contents (Modarres: [0027], [0033]-[0037], [0039], [0043]-[0044], [0061]-[0063], and FIG. 1-3: user profile information 222 may specify that different algorithms be used for different types of applications/activities. In a particular example, the user may specify that computing device 140 use a particular sound-to-haptic algorithm for movies, another sound-to-haptic algorithm for music, still another sound-to-haptic algorithm for video games, and so on) which maybe streamed, downloaded, copied, stored locally, created locally via a media capture device of the computing device (Modarres: [0028]: media content 122 may be streamed, downloaded, copied, stored locally, created locally (e.g., via a media capture device not illustrated in FIG. 1), or otherwise obtained by media processing module 146. Whichever manner in which media content 122 is obtained, media processing module 146 may be configured to buffer media content 122 in a memory such that media content 122 is processed to automatically determine haptic feedback) in order to provide a haptic feedback to user corresponding to a determined type of media content (Modarres: [0027], [0033]-[0037], [0039], [0043]-[0044], [0061]-[0063], and FIG. 1-3: haptic feedback module 152 may use a first algorithm for processing music into haptic feedback and a second algorithm for processing video into haptic feedback. Other algorithms for other types of media content 122 may be used as well. The user may configure system 100 via a 
Therefore, in view of teachings by Modarres, Yliaho and Adams, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the computing device of Modarres, Yliaho and Adams to include the parameter comprises information relating to historical haptic events associated with the audio signal; and wherein the step of adjusting comprises adjusting the at least one criteria to optimize expected future output of a repeated haptic event, as suggested by Modarres, as desired. The motivation for this is to implement a known alternative method for providing haptic feedbacks including current/historical and future haptic feedbacks to a user based on settings of a haptic feedback module of a computing device.

As to claim 27, Modarres, Yliaho and Adams disclose all the processor for outputting the first haptic signal to the haptic transducer in the device limitations as claimed that mirrors the method for outputting the first haptic signal to the haptic transducer in the device in claim 8; thus, claim 27 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 8, and the details are as followings:
a processor for outputting a first haptic signal to a haptic transducer in a device, comprising: 
an input (Modarres: FIG. 1 the media content 122) configured to receive an audio signal (Modarres: [0019]-[0021], [0028]-[0029], and FIG. 1 the media content 122) for output through an audio output transducer (Modarres: FIG. 1 the audio output device 166); 
a haptic signal determination block (Modarres: FIG. 1 the haptic feedback module 152) configured to execute a first process to determine, based on the audio signal and at least one criteria (Modarres: [0022]-[0026, [0034]-[0037], [0039]-[0045], FIG. 1, and FIG. 4-6: computing device 140 may be programmed to process media content 122 together with one or more external parameters 132 to automatically determine haptic feedback, thereby providing a configurable and dynamic way to automatically determine haptic feedback based on the media content as well as other information that is used to customize the haptic feedback), a haptic signal for outputting to the haptic transducer (Modarres: [0034]-[0037], [0039]-[0045], FIG. 1, and FIG. 4-6: haptic feedback module 152 may be configured to generate a control signal based on media content 122 that causes one or more haptic output devices 162 to provide haptic feedback), wherein the processor is configured to execute a second process to dynamically adjust the at least one criteria based on a parameter for use in the first process (Modarres: [0022]-[0043], FIG. 1-6:  Other methods of taking account of relative importance of data values may be used as well. Furthermore, other numbers of external parameters may be used and each may be assigned with their own respective weights. Still further, one or more other properties or characteristics other than frequency of haptic feedback may similarly processed and characteristics of signals from media content 122 other than a tempo may be used and each may be assigned with their own respective weights), wherein the parameter comprises one or more of the following: information relating to content of media playback for playback in conjunction with the audio signal (Modarres: [0008]-[0009], [0022]-[0026], [0033]-[0044], [0082], FIG. 1-a user activity during which the media content is played, a type of haptic output device used to output the haptic feedback, and/or other contexts), information relating to content of the audio signal (Modarres: [0022]-[0026], [0033]-[0044], FIG. 1-6:  Haptic feedback module 152 may determine a first frequency of haptic feedback based on the tempo and a second frequency of the haptic feedback based on the biometric reading. Haptic feedback module 152 may determine a final frequency based on the first frequency, the first weight, the second frequency, and the second weight. For example, haptic feedback module 152 may average the weighted first frequency (e.g., first frequency multiplied or otherwise weighted by the first weight) and the weighted second frequency (e.g., second frequency similarly weighted by the second weight)), information relating to historical haptic events associated with the audio signal, and a battery charge status of the device (Modarres: [0022]-[0026], [0033]-[0043], FIG. 1-6: The customization information may include a user profile that specifies user preferences (e.g., user preferences with respect to haptic feedback customizations for different types of media content), an indication of a type and/or number of haptic output devices being used to provide the haptic feedback, an indication of a status of a device (e.g., application running in the foreground, battery level, etc.), and/or other customization information that may be used to customize haptic feedback that is automatically determined based on media content 122), wherein the step of executing the second process does not affect a latency (Adams: [0034]-[0035], [0038]-[0039], [0054]-[0055], and FIG. 1: an audio packet received at a first haptic device and then forwarded to a second haptic device for processing and/or play back may be associated with higher latency than an of the step of executing the first process (Yliaho:[ 0091]-[0093], [0100], and FIG. 6: In some embodiments at least one type of which being a tactile feedback signal. In some embodiments at least one type of which is an audio feedback signal and at least another type of which is a tactile feedback signal. In such embodiments the feedback signals are processed such that the audio and tactile components are processed effectively dependent on the time delay (where present) between the signals and the mode of operation of the apparatus at the time. In the following example in order to aid understanding of the implementation embodiments there are two feedback signals, an audio feedback signal and a tactile feedback signal however it would be understood that in some embodiments the user interface event/audio processor 303 can be configured to receive/retrieve and number of signals).

As to claim 28, Modarres, Yliaho and Adams discloses the limitations of claim 27 except for the claimed limitations of the processor of claim 27 wherein the processor is configured to adjust the at least one criteria to reduce a repetition rate of haptic signal events during the audio signal responsive to the parameter indicating that a future repetition rate of haptic signal events should be reduced.
Modarres discloses a computing device (Modarres: FIG. 1 the computing device 140) comprising a haptic feedback module (Modarres: [0027], [0033]-[0037], [0039], [0043]-[0044], [0061]-[0063], and FIG. 1-3 the haptic feedback module 152) to allow a user to provide different parameter settings including frequencies of haptic feedbacks for different types of media contents (Modarres: [0027], [0033]-[0037], [0039], [0043]-[0044], [0061]-[0063], and FIG. 1-3: user profile information 222 may specify that different algorithms be used for different types of applications/activities. In a particular example, the user may specify that computing device 140 use a particular sound-to-haptic algorithm for movies, another sound-to-haptic algorithm for music, still another sound-to-haptic algorithm for video games, and so on) which maybe streamed, downloaded, copied, stored locally, created locally via a media capture device of the computing device (Modarres: [0028]: media content 122 may be streamed, downloaded, copied, stored locally, created locally (e.g., via a media capture device not illustrated in FIG. 1), or otherwise obtained by media processing module 146. Whichever manner in which media content 122 is obtained, media processing module 146 may be configured to buffer media content 122 in a memory such that media content 122 is processed to automatically determine haptic feedback) in order to provide a haptic feedback to user corresponding to a determined type of media content (Modarres: [0027], [0033]-[0037], [0039], [0043]-[0044], [0061]-[0063], and FIG. 1-3: haptic feedback module 152 may use a first algorithm for processing music into haptic feedback and a second algorithm for processing video into haptic feedback. Other algorithms for other types of media content 122 may be used as well. The user may configure system 100 via a user profile that is stored at, for example, storage device 144 or other tangible storage location, to use different algorithms for different types of media. In these implementations, haptic feedback 
Therefore, in view of teachings by Modarres, Yliaho and Adams, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the computing device of Modarres, Yliaho and Adams to include the processor is configured to adjust the at least one criteria to reduce a repetition rate of haptic signal events during the audio signal responsive to the parameter indicating that a future repetition rate of haptic signal events should be reduced, as suggested by Modarres, as desired. The motivation for this is to implement a known alternative method for providing haptic feedbacks to a user based on settings of a haptic feedback module of a computing device.

As to claim 30, Modarres, Yliaho and Adams disclose the limitations of claim 28 further comprising the processor of claim 28 wherein the parameter comprises a battery charge status of the device (Modarres: [0022], [0033], and FIG. 1-6: The customization information may include a user profile that specifies user preferences (e.g., user preferences with respect to haptic feedback customizations for different types of media content), an indication of a type and/or number of haptic output devices being used to provide the haptic feedback, an indication of a status of a device (e.g., application running in the foreground, battery level, etc.), and/or other customization information that may be used to customize haptic feedback that is automatically determined based on media content 122), and processor is configured to adjust the at least one criteria to reduce the repetition rate of haptic signal events (Modarres: [0022], [0027], [0033]-[0037], [0039], [0042]-[0045], [0061]-[0067], and FIG. 1-2: haptic feedback module 152 may use rules configured by the developer and/or user of computing device 140 to responsive to the parameter indicating that the battery charge status is below a threshold level (Modarres: [0022], [0033]-[0034], [0039], [0042]-[0045], [0061]-[0067] and FIG. 1-2: The customization information may include a user profile that specifies user preferences (e.g., user preferences with respect to haptic feedback customizations for different types of media content), an indication of a type and/or number of haptic output devices being used to provide the haptic feedback, an indication of a status of a device (e.g., application running in the foreground, battery level, etc.), and/or other customization information that may be used to customize haptic feedback that is automatically determined based on media content 122).

As to claim 31, Modarres, Yliaho and Adams disclose the limitations of claim 27 further comprising the processor of claim 27 wherein the parameter comprises information relating to the content of media playback for playback in conjunction with the audio signal (Modarres: [0006], [0008], [0011], [0021]-[0025], [0034]-[0035], [0065]-[0066], [0069], [0073], [0079]-[0080], and FIG. 1-6: The profiles 300 may include information that specifies: parameters used to automatically determine haptic feedback (e.g., particular levels of bass in music should be associated with particular amplitudes of haptic feedback while particular levels of bass in movies should be associated with different amplitudes of haptic feedback), particular algorithms or processing to use when automatically determining haptic feedback, and/or other settings that may affect automatic determination of haptic feedback); and wherein the processor is configured to adjust the at least one criteria to select a haptic signal based on the content of the media playback (Modarres: [0034]-[0037], [0039]-[0045], [0079], FIG. 1, and FIG. 4-6: haptic feedback module 152 may be configured to generate a control signal based on media content 122 that causes one or more haptic output devices 162 to provide haptic feedback).

As to claim 33, Modarres, Yliaho and Adams disclose the limitations of claim 8 further comprising the method of claim 8, wherein the step of executing the second process is of a higher latency (Adams: [0034]-[0035], [0038]-[0039], [0054]-[0055], and FIG. 1: an audio packet received at a first haptic device and then forwarded to a second haptic device for processing and/or play back may be associated with higher latency than an audio packet that is received and processed by the first haptic device. Further, an audio packet with a larger payload may be associated with higher latency. In some embodiments, the amount of latency may be a predetermined value calculated prior to operation of the control unit 300. In other embodiments, the amount of latency may be dynamically or adaptively adjusted during operation of the control unit 300 as transmission and/or processing conditions change, and/or to minimize the offset period or delay applied to the audio packets) than the step of executing the first process (Yliaho: 0091]-[0093], [0100], and FIG. 6: In some embodiments at least one type of which being a tactile feedback signal. In some embodiments at least one type of which is an audio feedback signal and at least another type of which is a tactile feedback signal. In such embodiments the feedback signals are processed such that the audio and tactile components are processed effectively dependent on the time delay (where present) between the signals and the mode of operation of the apparatus at the time. In the following example in order to aid understanding of the implementation embodiments there are two feedback signals, an audio feedback signal and a .

As to claim 34, Modarres, Yliaho and Adams disclose the limitations of claim 8 further comprising the method of claim 8, wherein the step of executing the second process trains or adapts the first process, without affecting the latency of the step of executing the first process (Adams: [0034]-[0035], [0038]-[0039], [0054]-[0055], and FIG. 1: an audio packet received at a first haptic device and then forwarded to a second haptic device for processing and/or play back may be associated with higher latency than an audio packet that is received and processed by the first haptic device. Further, an audio packet with a larger payload may be associated with higher latency. In some embodiments, the amount of latency may be a predetermined value calculated prior to operation of the control unit 300. In other embodiments, the amount of latency may be dynamically or adaptively adjusted during operation of the control unit 300 as transmission and/or processing conditions change, and/or to minimize the offset period or delay applied to the audio packets).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Modarres et al. (Modarres – US 2014/0347176 A1) in view of Yliaho (Yliaho – US 2015/0061846 A1) and Adams et al. (Adams – US 2019/0215349 A1) and further in view of Thomas et al. (Thomas – EP 0 784 844 B1).

 claim 10, Modarres, Yliaho and Adams disclose the limitations of claim 9 except for the claimed limitations of the method of claim 9 wherein the first criteria comprises a threshold rate of change of the audio signal.
However, it has been known in the art of haptic actuations to implement the first criteria comprises a threshold rate of change of the audio signal, as suggested by Thomas, which discloses the first criteria comprises a threshold (Modarres: [0008]-[0009], [0022]-[0026], [0033]-[0045], [0082], FIG. 1-6: haptic feedback module 152 may use rules configured by the developer and/or user of computing device 140 to specify the haptic feedback. For example, the rules may include one or more thresholds that trigger modifications of haptic feedback to be provided. The thresholds may relate to any one or more of the external parameters 132. In a particular example, the external parameters may include altitude information such that the user may set a threshold altitude above which haptic feedback is determined based on a particular algorithm (e.g., one designed to increase the frequency of haptic feedback at higher altitudes) and/or above which haptic feedback is modified by a particular modification factor. Other thresholds for other external parameters 132 may be used as well, either alone or in combination with still other thresholds) rate of change (Thomas: [0013], [0017], FIG. 1, and FIG. 3-4: In general, the input to processor 112 is an audio signal from an audio source, any audio source. The signal may be either stereophonic or monophonic. The processor 112 responds to the pitch (frequency), volume (amplitude) and rate of change of the audio signal by producing a processed signal indicative of these characteristics of the input audio signal) of the audio signal (Thomas: Abstract, [0013], [0017], [0019]-[0020], FIG. 1, and FIG. 3-4: if the gain of the preamplifier is set to high, any loud (high amplitude) signals would saturate the processor and, as such, not create the desired tactile sensation. On the other hand, if 
Therefore, in view of teachings by Modarres, Yliaho, Adams and Thomas, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the computing device of Modarres, Yliaho and Adams to include the first criteria comprises a threshold rate of change of the audio signal, as suggested by Thomas. The motivation for this is to implement a known alternative criterion to determine whether to activate a haptic effect based on characteristics of an audio signal.

Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres et al. (Modarres – US 2014/0347176 A1) in view of Yliaho (Yliaho – US 2015/0061846 A1) and Adams et al. (Adams – US 2019/0215349 A1) and further in view of Cruz-Hernandez et al. (Cruz-Hernandez – EP 2 846 229 A2).

As to claim 15, Modarres, Yliaho and Adams discloses the limitations of claim 14 except for the claimed limitations of the method of claim 14 wherein the parameter indicates whether or not the audio signal comprises speech, and wherein the step of adjusting comprises:
adjusting the at least one criteria to reduce the repetition rate of haptic signal events responsive to the parameter indicating that the audio signal comprises speech.
However, it has been known in the art of audio processing to implement the parameter indicates whether or not the audio signal comprises speech, and wherein the step of adjusting comprises: adjusting the at least one criteria to reduce the repetition rate of haptic signal events responsive to the parameter indicating that the audio signal comprises speech, as suggested by Cruz-Hernandez, which discloses the parameter indicates whether or not the audio signal comprises speech (Cruz-Hernandez: Abstract, [0011]-[0014], [0055]-[0063], and FIG. 6-8: The processor 102 analyzes the segment to identify one or more of the components discussed above in step 602. For example, the processor 102 may determine if a component such as speech or music is present), and wherein the step of adjusting comprises: adjusting the at least one criteria to reduce the repetition rate of haptic signal events responsive to the parameter indicating that the audio signal comprises speech (Cruz-Hernandez: Abstract, [0011]-[0014], [0028], [0032]-[0034], [0045], [0049]-[0050], [0055]-[0063], and FIG. 4-8: if the determined component is associated with action (e.g., gunfire or explosions) the haptic effect may comprise a high intensity haptic effect. In other embodiments, the haptic effect may comprise a less intense haptic effect, e.g., an effect associated with peaceful music, such as that generated by a pan flute. Alternatively, in some embodiments, determining a haptic effect comprises determining that no haptic effect should be associated with a component. For example, in one embodiment, background noises may comprise no haptic effect. Thus, when the system determines or identifies, a component associated with background noise, the system may determine no haptic effect. Similarly, in some embodiments, the system may determine that a component associated with speech should have no haptic effect. Further, in one embodiment, the system may isolate the components (e.g., background noises) and determine to remove haptic effects associated with those components.).
Therefore, in view of teachings by Modarres, Yliaho, Adams, and Cruz-Hernandez, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the computing device of Modarres, Yliaho and Adams to include the parameter indicates whether or not the audio signal comprises speech, and wherein the step of adjusting comprises: adjusting the at least one criteria to reduce the repetition rate of haptic signal events responsive to the parameter indicating that the audio signal comprises speech, as suggested by Cruz-Hernandez. The motivation for this is to implement a known alternative method for providing haptic feedbacks to a user based on settings of a haptic feedback module of a computing device.

As to claim 29, Modarres, Yliaho, Adams, and Cruz-Hernandez disclose the limitations of claim 28 further comprising the processor of claim 28 wherein the parameter indicates whether or not the audio signal comprises speech (Cruz-Hernandez: Abstract, [0011]-[0014], [0055]-[0063], and FIG. 6-8: The processor 102 analyzes the segment to identify one or more of the components discussed above in step 602. For example, the processor 102 may determine if a component such as speech or music is present), and wherein the processor is configured to adjust the at least one criteria to reduce the repetition rate of haptic signal events responsive to the parameter indicating that the audio signal comprises speech (Cruz-Hernandez: Abstract, [0011]-[0014], [0028], [0032]-[0034], [0045], [0049]-[0050], [0055]-[0063], and FIG. 4-8: if the determined component is associated with action (e.g., gunfire or explosions) the haptic effect may comprise a high intensity haptic effect. In other embodiments, the haptic effect may comprise a less intense haptic effect, e.g., an effect associated with peaceful music, such as that generated by a pan flute. Alternatively, in some embodiments, determining a haptic effect comprises determining that no haptic effect should be associated with a component. For example, in one embodiment, background noises may comprise no haptic effect. Thus, when the system determines or identifies, a component associated with background noise, the system may determine no haptic effect. Similarly, in some embodiments, the system .

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Shah, US 10,175,763 B2, discloses device and method for controlling haptic signals.
Rao et al., US 2018/0321748 A1, discloses integrated haptic system.
Levesque et al., US 2015/0070154 A1, discloses method and apparatus of converting control tracks for providing haptic feedback.
Pezent et al. 2021 Syntacts Open-Source Software and Hardware for Audio-Controlled Haptics.
Sreng et al. 2013 Simulating Contacts between Objects in Virtual Reality with Auditory, Visual, and Haptic Feedback.
Hichisu et al. 2017 Vibration Feedback Latency Affects Material Perception During Rod Tapping Interactions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684